People v Salas (2017 NY Slip Op 03119)





People v Salas


2017 NY Slip Op 03119


Decided on April 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2017

Friedman, J.P., Richter, Feinman, Gische, Gesmer, JJ.


3811 3618/13

[*1]The People of the State of New York, Respondent,
vOmar Salas, Defendant-Appellant.


The Law Firm of Cèsar de Castro, P.C., New York (Cèsar de Castro of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Andrew J. Zapata of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered June 2, 2016, convicting defendant, upon his plea of guilty, of criminal sexual act in the first degree, and sentencing him to a term of eight years, unanimously affirmed.
The court properly denied defendant's motion to withdraw his guilty plea (see People v Frederick , 45 NY2d 520 [1978]). The record establishes the voluntariness of the plea. That record included a lengthy and thorough plea colloquy in which defendant, among other things, stated that he was not coerced in any way to plead guilty, stated that he was satisfied with his attorney, acknowledged the constitutional rights he was foregoing by pleading guilty, and admitted to committing the crime to which he was pleading guilty. Defendant failed to substantiate his claims that his plea was coerced by the prosecutor or defense counsel, or that counsel rendered ineffective assistance. There is no indication that counsel provided anything less than sound advice to plead guilty under all the circumstances of the case, including a new development that might have led to damaging evidence against defendant. Finally, defendant's claim that he was under the influence of cocaine at the time of the plea was refuted by his responses during the allocution and the court's recollection of his demeanor.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 25, 2017
CLERK